Dillon, J.
i. lease: remedy'. On the trial, the plaintiff offered to prove by a witness, “ the yearly value of the rental of the premises, for the purpose of establishing the measure 0f damages in said cause.” This the court refused, but offered “to allow the plaintiff to prove the custom of tbe neighborhood in renting farms, and then show the difference between the custom aforesaid, and tbe contract upon which the plaintiff sues.’’
Thereupon plaintiff “offered to prove that the ordinary rental for fanning lands .in the neighborhood was three dollars per acre per annum.” This the court also refused. Thereupon “the plaintiff offered to show that be relied upon the contract, and made preparations to take possession of tbe leased premises, at great expense and trouble and consequent damage; which testimony was excluded because plaintiff could not recover for his expenses and trouble in making preparations to take possession of the leased premises” Plaintiff “also offered to prove that, relying upon tbe contract, be was thrown out of employment for three months, and deprived of the opportunity to get another farm.” This the court also refused.
The court charged the jury thus: “Should you find that the plaintiff fulfilled his part of the contract, and that defendant refused to let plaintiff have the use of the farm as agreed, plaintiff would be entitled to nominal damages. Nominal damages is some small sum.”- The correctness of these rulings is the question which the record presents for decision. The law is settled, that if the lessor refuses to permit the lessee to occupy the premises, in accordance with the agreement, he thereby venders himself liable to an action for the damages. The tenant is not, in such case, confined to an action of ejectment against the landlord. *243Trull v. Granger & Dillaye, 8 N. Y. (4 Seld.), 115; Driggs v. Dwight, 17 Wend., 71; Ward v. Smith, 11 Price, 19; Taylor Land. & Ten., § 117; Coe v. Clay, 3 Moore & P., 57; S. C., 5 Bing., 448; 2 Greenl. Ev., § 261; Sedg. on Dam., § 194, note; Williams v. Oliphant, 3 Ind., 271.
2_mea_ n”¿?gen™" ia rme. It is also settled that in such an action against the landlord for damages, the general rule for the measure thereof is the difference between the rent reserved and the value of the premises for the term. If the vajue 0p t|ie prem¡ses for the term is no greater than the rent which the tenant has agreed to pay, then the latter is not substantially injured, and can, in general, recover only nominal damages,-though the landlord, without just cause, refuses to give possession. But if the value of the premises is greater than the rent to be paid, the lessee is entitled to the benefit of his contract, and this will ordinarily consist- of the difference between the two amounts. Vide authorities above cited.
And it makes no difference in the application of this rule, that the rent reserved is payable in kind instead of money. The amount may be more difficult of ascertainment, but this difficulty does not abrogate the rule itself, which has its foundation in reason and sound principle.
—in. structions 0810-Indeed, courts and juries are often perplexed in determining questions relating to the measure of damages; and notwithstanding general rules may and-should be , . J ' laid down to the jury, much must-still be left to their sound judgment and sense of justice' and right.
Two principles should, in cases'like the present, be impressed upon juries: 1st. The plaintiff should recover only such damages as have directly and necessarily been occasioned by the defendant’s wrongful act or default; and, 2d. That if the plaintiff, by reasonable exertions or care on his part, could have prevented such damages, he is bound to do so; and so far as he could have thus pre*244vented them, he cannot recover therefor. Davis v. Fish, 1 G. Greene, 406, 409; 2 Greenl. Ev., § 261. The injured party is entitled to recover only such sum as will make him whole. This he is entitled to recover, so far as his injury has been the direct or natural result of the wrongful act of the other party. When these principles are stated to the jury, it may frequently be proper for the court to admit evidence of various data, the better to enable the jury to arrive at the proper amount of damages, that is, at the sum which will compensate or make the injured party whole. In this view, and as means of supptying the j ury with the data to enable them to form an intelligent judgment as to the extent of the plaintiff’s injury, we are of opinion that the plaintiff was entitled (under the averment of his petition), to enter upon the general line of evidence which he proposed to introduce on the trial, and which the court refused to receive. We also think that the court erred in restricting the right of recovery in such cases to nominal damages.
We have said above that in general, or ordinarily, the plaintiff, in such an action as the present, recovers the difference between the value of the use of the premises and the rent reserved.
_speclal damages. But he is not in all cases confined to this, as where, in addition, he has sustained a particular loss. If other damages have resulted as the direct and necesgai,y or natural consequence of the defendant’s breach of the contract, these are recoverable, certainly where, as in this case, they are specifically set forth. For example, if the plaintiff, in good faith and relying on the contract, made preparations to remove on to the defendant’s farm, and these preparations were rendered useless in consequence of the defendant’s refusal to comply with his contract, the authorities hold that there may be a recovery *245for the loss thus sustained. In point, see Driggs v. Dwight, and the authorities above cited.
Let us now advert to another consideration, especially applicable, as we think, to this class of cases. By the contract the plaintiff not only secured a place in which to live, but also employment for himself during a year’s time. If the defendant, without cause, refuse to let the plaintiff into possession, what is the direct consequence? It is that he may be deprived of employment as well as a house in which to reside. Therefore, a reasonable allowance might, in proper cases, be made to the lessee of a farm, for necessary loss of time in looking for another place, or in seeking other employment, where the lessee sustains such loss as the direct result of the lessor’s wrongful act, and uses due diligence and reasonable exertions to prevent the loss or reduce its amount.' See Attix, Noyes & Co. v. Pelan and Anderson, 5 Iowa, 326, 345, arguendo, and cases there cited.
The last proposition as to loss of time, is quite near the line (often difficult to trace, if not mysterious), which divides direct and proximate from remote and consequential damages, but qualified, as above stated, we deem it correct. Damages claimed to result from the failure to get another farm, would, in ordinary cases,, if not indeed in all cases, be beyond the boundary line, which separates recoverable damages from those which are not recoverable. William v. Oliphant, 3 Ind., 271.
We have, perhaps, said enough to indicate our views as to the proper course to be pursued in receiving evidence on a retrial, and as to the directions to the jury. We will not further enlarge upon the subject, except to add, that as a means of affording data to the jury to determine the amount of damages, we perceive no objection to the view which would seem to be entertained by the District Court, that it would be proper to receive testimony showing the *246usual or customary terms on which farms in the neighborhood were let, where the rent was reserved in kind instead of money.
Reversed and remanded.